DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, see Remarks p. 9, filed 3 March 2022, with respect to objections to the drawings and the objections to the specification have been fully considered and are persuasive.  The objections to the drawings and the objections to the specification of 3 December 2021 has been withdrawn. 
Applicant’s arguments with respect to claims 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 11-13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the claim appears to claim an additional “accessory device”.  The examiner will interpret it as “the accessory device”.
Claim 13 recites the limitation "the plurality of segments" in line 1.  There is insufficient antecedent basis for this limitation in the claim, as claim 1 does not recite the limitation “plurality of segments”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR101213145B1) in view of Sugano (JPH0312147A).

    PNG
    media_image1.png
    776
    825
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    816
    796
    media_image2.png
    Greyscale

 In regards to claim 1, Kim teaches an accessory device (figs. 1, 6) for attachment and detachment to an orthodontic bracket mounted on a tooth comprising a decorative frame (20b) formed in a first plane including a mesial-distal axis (mesial-distal in annotated fig. 6); a retention frame formed in a second plane having at least two substantially straight members (retention frame members 1 and 2 in annotated fig. 1), wherein the second plane is substantially parallel to the first plane and configured to engage a tooth base of an orthodontic self-ligating bracket (30); and at least one spacer member (20c) extending along a lingual-facial axis (lingual-facial in annotated fig. 6) between the decorative frame and the retention frame; thereby defining an accessory device configured for tool-less attachment to an orthodontic self-ligating bracket (30) through an opening defined by the retention frame (opening in annotated fig. 1). Kim also teaches an accessory device wherein the accessory device avoids placing force on an orthodontic archwire received in a groove or channel (channel in annotated fig. 6) of the bracket 
Kim fails to teach an accessory device wherein the decorative frame provides a decorative coating, color, shape, pattern, surface treatment, or combination thereof for improved ornamental appearance of the bracket.
However, Sugano teaches an accessory device wherein the decorative frame provides a decorative color for improved ornamental appearance of the bracket (lines 46-49). 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic brackets. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Sugano and provide an accessory device wherein the decorative frame provides a decorative color for improved ornamental appearance of the bracket. Doing so would allow enhancement of the aesthetics of the bracket (Sugano lines 48).
In regards to claim 3, Kim in view of Sugano teaches the invention substantially as claimed. Kim further teaches an accessory device wherein material comprises wire (para. 0017).  
In regards to claim 11, Kim in view of Sugano teaches the invention substantially as claimed. Kim further teaches an accessory device wherein the decorative frame (20b) comprises a plurality of segments formed in a bent wire (para. 0017).  
In regards to claim 13, Kim in view of Sugano teaches the invention substantially as claimed. Kim teaches an accessory device (figs. 1, 6) with a plurality of segments (retention frame members 1 and 2 in annotated fig. 1, 20b, 20c), but fails to teach wherein the plurality of segments comprises molded plastic. 
However, Sugano further teaches an accessory device which comprises molded plastic.
.

Claims 2, 4-5, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR101213145B1) in view of Sugano (JPH0312147A) as applied to claim 1 above, and further in view of Kelly et al (U.S. No. 6,325,622 B1).
Claim 2 is a product-by-process claim. In regards to claim 2, Kim in view of Sugano teaches the invention substantially as claimed. Kim in view of Sugano does not explicitly teach an accessory device for allowing slidable installation and slidable removal of the accessory device to and from the orthodontic bracket. However, because the accessory device of Kim has the structure as claimed, the accessory device of Kim could be used as claimed.
Kim in view of Sungano fails to teach an accessory device wherein at least the retention frame is fabricated of a material having shape memory whereas the retention frame can be stretched to widen the opening.
However, Kelly et al teaches a device (fig. 1) fabricated of a material having shape memory whereas the frame (24) can be stretched to widen the opening (col. 9 lines 7-10).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic brackets. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim in view of Sugano by the teaching of Kelly et al and provide an accessory device wherein at least the retention frame is fabricated of a material having shape memory whereas the retention frame can be stretched to widen the opening for allowing slidable 
In regards to claim 4, Kim in view of Sugano in view of Kelly et al teaches the invention substantially as claimed. Kelly et al further teaches an accessory device wherein the wire comprises a nickel titanium alloy wire (col. 8 lines 54-57).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic brackets. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim in view of Sugano in view of Kelly et al by the further teachings of Kelly et al and provide an accessory device wherein the wire comprises a nickel titanium alloy wire. Doing so would allow the accessory device to be bent through large deflections without taking a permanent set or change in shape from its pre-determined memory shape (Kelly et al col. 8 lines 59-63).
Claim 5 is a product-by-process claim. In regards to claim 5, Kim in view of Sugano in view of Kelly et al teaches the invention substantially as claimed. Kelly et al further teaches a decorative frame provided with the decorative element of alloys that are clad or plated with an aesthetically pleasing material such as a tooth colored material (col. 8 lines 52-63), which falls under the category of an epoxy paint. 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic brackets. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim in view of Sugano in view of Kelly et al by the further teachings of Kelly et al and provide an accessory device wherein decorative frame is provided with at least one decorative element of an epoxy paint. Doing so would allow the accessory device to appear 
In regards to claim 12. Kim in view of Sugano in view of Kelly et al teaches the invention substantially as claimed. Kelly et al further teaches an accessory device wherein the decorative frame comprises a plurality of segments formed of plastic (col. 9 lines 23-27).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic brackets. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim in view of Sugano in view of Kelly et al by the further teachings of Kelly et al and provide an accessory device wherein the decorative frame comprises a plurality of segments formed of plastic. Doing so would allow the accessory device to appear aesthetically pleasing (Kelly col. 9 lines 23-25).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 1st Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.N.H./            Examiner, Art Unit 3772   

/Cris L. Rodriguez/            Supervisory Patent Examiner, Art Unit 3772